Order filed August 8, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00612-CR
                                    ____________

                        DOMINGO TAJIBOY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                        Trial Court Cause No. 5658

                                      ORDER

      This is an appeal from a municipal court conviction for a Transportation Code
offense. The conviction was appealed to the County Criminal Court at Law No. 4
from the Municipal Court of Record No. 7. In its opinion, the County Criminal Court
at Law No. 4 referenced testimony during the municipal court trial. The record in
this court does not contain a reporter’s record from the municipal court trial.
       The district clerk is directed to file a supplemental clerk’s record containing a
copy of the reporter’s record of the trial in Municipal Court Case No. 2014 TR
0240581 on or before August 29, 2019.

       If the record is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the record is not a
part of the case file.



                                   PER CURIAM

       .




                                            2